Citation Nr: 1545181	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1967 to June 1969.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned at a May 2013 Board videoconference hearing.  A transcript of that hearing has been associated with the Veteran's claims file. 

The Board remanded the claims for further development in December 2013 and February 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus did not manifest during, or as a result of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a FDC, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.

The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records personnel records and post-service VA and private treatment records have been associated with the claims file.  The Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in August 2011 and May 2014.  Addendum opinions were received in April 2015 and July 2015.  The August 2011 and May 2014 VA examination reports were found to be inadequate by the Board in the remands issued in 2013 and 2015.  The RO determined that an addendum VA opinion received in April 2015 was inadequate; the Board agrees.  The July 2015 VA examination report is adequate because the examiner based her conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal and noted that the evidence the Veteran needed to provide to substantiate his claims.  The undersigned suggested submitting lay statements from friends and family about the Veteran's hearing loss and tinnitus and suggested the Veteran obtain an opinion from his private physician.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the December 2013 and February 2015 remand directives, which included obtaining VA addendum opinions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus related to his in-service noise exposure.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss and tinnitus, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the evidence of record, the Veteran has a current diagnosis of tinnitus as shown in the VA examination reports.  He also has a bilateral hearing loss disability, for VA compensation purposes, as illustrated by the VA examination reports of record and a January 2011 private treatment record.  

The January 2011 private treatment record shows the Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
35
60
60
LEFT
15
15
45
55
65

Additionally, the Veteran's DD Form 214 shows that the Veteran's military occupational specialty (MOS) was "Rad Teletype Op".  The Veteran's DD Form 214 also shows that he was assigned to an artillery unit.  The Veteran has also competently and credibly reported being exposed to loud noises on a daily basis while stationed in Vietnam.  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his in-service noise exposure.  

With regard to in-service audiometric testing, the Board notes the hearing loss regulation defines hearing loss based on decibel measurement recorded in ISO (International Organization for Standardization) or ANSI (American National Standards Institute) units. 38 C.F.R. § 3.385.  Audiometric testing dated before October 31, 1967 are presumed (unless otherwise stated) to be in ASA (American Standard Association) units.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.  

The Veteran's October 24, 1967, enlistment report of medical examination reveals that his audiometric testing (ISO or ANSI units after conversion are in parentheses) were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
-5 (0)

On his June 1969 separation report of medical history, the Veteran denied ear nose or throat trouble, running ears, and hearing loss.  The Veteran's June 1969 separation report of medical examination shows the Veteran's ears and drums were noted as normal.  The Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
5
0
0
X
0

A post-service February 2006 private treatment record shows that the Veteran was diagnosed with bilateral tinnitus, with pulsatile in the right ear, etiology uncertain.  High frequency sensorineural hearing loss was also diagnosed.  A February 2006 letter from his audiologist also shows the Veteran had reported slowly progressive hearing loss for many years.

A May 2011 private audiology report from Dr. Franklin shows the Veteran reported having experienced decreased hearing acuity since March 2006.  The clinical impression was mild/moderate mid to high frequency loss, bilaterally, since March 2006.   In a May 2011 letter, Dr. Franklin noted that the Veteran had seen him for difficulty hearing and tinnitus over the past several years.  Dr. Franklin noted that the Veteran had a history of noise exposure in the service.  He also reported that the recent evaluation showed mild/moderate bilateral sensorineural hearing loss.

The Veteran filed a claim for bilateral hearing loss and tinnitus on June 13, 2011.  

In his January 2012 notice of disagreement, the Veteran asserted that he was assigned to artillery and was exposed to acoustic trauma without hearing protection and that after service he was not exposed to any type of acoustic trauma.  

On his August 2012 VA Form 9 the Veteran reported that he spent a full year in the midst of 105 and 155 Howitzers.  The Veteran reported that he has documented hearing loss.  The Veteran reported that he was anxious to discharge "('early-out"-Honorable)" and thought that the "ringing" noises in his ears would subside eventually.  

At the May 2013 Board hearing, the Veteran testified that he was assigned to an artillery battalion while in Vietnam.  He reported that there were about 25 to 35 large artillery pieces to include 105 millimeter and 155 millimeter howitzers, surrounding the enclosure he was stationed at.  He also reported that the guns would go off four to five hours a day every day for the year he was in Vietnam.  He testified that he was not an artillery man but that his job was in communications so he was in the middle of a compound in a steel enclosure which intensified the ringing and the loud noises.  The Veteran reported that he was not able to wear his hearing protection because he needed to be able to communicate.  He indicated that he was exposed to the constant noise on a daily basis.  The Veteran reported that his ears would go numb when he was within a 100 yards of the explosions.  

The Veteran reported that when he returned to California he knew he had significant hearing loss but was told that it would go away and it was only temporary.  He indicated that not claiming a disability when he was discharged was a mistake, but he wanted to go home.  He reported that he had the ringing in his ears for almost a year afterwards until "they calmed down" to the point he learned to accept it as normal.  The Veteran also testified that about five to seven years prior, his tinnitus increased, and people started telling him he needed hearing aids.  The Veteran reported that after service he worked as a corrections officer, and that while prisons can be loud it was not loud enough to damage hearing.  

In a July 2014 statement the Veteran reported that he was not administered an examination at separation.  

In an opinion provided in July 2015 a VA examiner considered the Veteran's lay testimony regarding continuous symptoms of hearing loss and tinnitus since service, in addition to all the other evidence of record.  The examiner determined that the Veteran's hearing loss and tinnitus were not casually related to in service noise exposure.  

In discussing the rationale, the examiner explained that there is evidence in Veteran's claims file he both entered and exited the service with normal hearing bilaterally and that there were no significant threshold shifts noted in either ear when comparing his entrance audiological evaluation to his separation audiological evaluation.  The examiner also noted that in a 2006 study by the Institute of Medicine (IOM) entitled Noise and Military Service-Implications for Hearing Loss and Tinnitus, the IOM stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  

The examiner further explained, by citing to opinions provided earlier, that records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during military service.  In addition, there was no record of complaint or treatment of the claimed condition in the service records.  The examiner explained that based on the objective evidence (audiograms); there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.

The examiner also further explained that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner explained that although the Veteran reported combat activity and military noise exposure, separation audiogram dated June 1969 indicated audiometric thresholds to be within the range of normal limits without any significant threshold shift in either ear throughout military service period.  Therefore, there is no evidence on which to conclude that Veteran sustained acoustic trauma and that his claimed hearing loss and tinnitus were caused by or a result of the Veteran's military noise exposure.

The competent and credible evidence is against a finding of service connection for bilateral hearing loss and tinnitus.   In this regard, the Board finds the July 2015 VA examination report is persuasive on the matter of causal nexus.  The probative value of a medical opinion is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the examiner is an audiologist and possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the July 2015 opinion is shown to have been based on a review of the Veteran's claims file, his lay testimony, and is accompanied by a sufficient explanation.  The VA examiner also considered and acknowledged the Veteran's lay statements concerning in-service noise exposure, onset of symptoms and continuity of symptoms in determining that the Veteran's in-service noise exposure did not result in acoustic trauma and that the Veteran's bilateral hearing loss and tinnitus are not related to his in-service noise exposure.  There are also no medical opinions to the contrary of record.  

The Board acknowledges the Veteran's assertions that he was not provided with a separation audiogram.  However, the Board finds the contemporaneous June 1969 separation report of medical examination located in the Veteran's claims file to be more probative of whether the Veteran had an evaluation of his hearing acuity at separation than the Veteran's current recollections over 40 years later.

The Board also acknowledges the Veteran's assertions that his bilateral hearing loss and tinnitus are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of sensorineural bilateral hearing loss and tinnitus, falls outside the realm of common knowledge of a lay person as it involves a medical concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss and tinnitus requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no little weight to the Veteran's unsupported lay assertions that his bilateral hearing loss and tinnitus are in any way related to his military service.

In regard to service connection based on continuity of symptomatology since his military, the Veteran's bilateral hearing loss and tinnitus are properly afforded such consideration, as they are the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  In support of his claim, the Veteran contends that his bilateral hearing loss and tinnitus began in service and continued after service.  The Board, however, notes that the Veteran denied any ear problems at separation from service.  See, the June 1969 Report of Medical History.  Furthermore, the Veteran reported to his private audiologist in May 2011 that his hearing loss had onset in 2006.  He also reported to the August 2011 VA examiner that his hearing loss and tinnitus had begun 5 years prior, which is consistent with his statement to his private audiologist.  The Board does note that the February 2006 letter from his audiologist indicates the Veteran reported 'slowly progressive hearing loss for many years,' however, this statement does not indicate symptoms were continuous since as far back as 1969.  The contemporaneous denial of hearing problems at separation, as well as his statements to both clinicians in 2011, weigh against a continuity of symptomatology since service as they are inconsistent with the Veteran's current assertions regarding continuity of hearing loss symptoms since service.  

Further, the Board notes that an etiological relationship between current hearing loss and tinnitus and symptoms of hearing loss and tinnitus experienced over the years must be established by medical evidence because, again, the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, as noted above, a VA audiologist has considered the Veteran's reports regarding onset and continuity of symptoms and still concluded that his hearing loss and tinnitus were not casually related to in service noise exposure given that there is evidence in Veteran's claims file he both entered and exited the service with normal hearing bilaterally and that there were no significant threshold shifts noted in either ear when comparing his entrance audiological evaluation to his separation audiological evaluation.  Therefore, service connection based on continuity of symptoms is not warranted in this case.  

Finally, the Veteran separated from service in 1969, and there is no evidence of a compensable degree of hearing loss until 2011.  38 C.F.R. § 3.307, 3.309.  Additionally, when hearing loss was first reported in 2011 the Veteran indicated an onset date of 2006, which is many years after his separation from service.  

For all the foregoing reasons, service connection for bilateral hearing loss and tinnitus is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


